Exhibit 10.1Picture 1 [cotv20180630ex1013fd295001.jpg]

June 19, 2018

 

Brad Ferguson

3108 East Pine Valley Road

Atlanta, GA 30305

 

Dear Brad:

As you may know, Cotiviti Holdings, Inc. (the “Company”), entered into an
Agreement and Plan of Merger (the “Merger Agreement”) pursuant to which the
Company will become a direct or indirect wholly-owned subsidiary of Verscend
Technologies, Inc. (“Parent”) or one of its affiliates (the “Merger”). We are
pleased to inform you that, in connection with the Merger, the Company has
determined that you are eligible to receive a cash bonus in accordance with the
terms and conditions set forth in this letter agreement.

1. Bonus. Subject to your continued employment with the Company or its
affiliates through the closing of the Merger (the “Closing”), and your timely
execution and non-revocation of a general release of all claims against the
Company and its affiliates in the form attached hereto as Exhibit A (the
“Release”) no earlier than the date of the Closing (the “Closing Date”) and no
later than the 10th day following the Closing Date, the Company will pay you a
cash bonus equal to $300,000 (the “Bonus”). The Bonus shall be paid to you in a
single lump sum promptly following your timely execution and delivery of the
Release but no later than 30 days following the Closing Date. If your employment
with the Company or its affiliates is terminated for any reason prior to the
Closing Date, your right to the Bonus will be forfeited, you will have no right
to receive any portion of the Bonus and the Company will have no further
obligations to you under this letter agreement.

2. Withholding. The Company or its affiliates may withhold from any amount
payable under this letter agreement such federal, tax or local taxes as are
required to be withheld pursuant to any applicable law or regulation.

3. Best Pay Cap.  

a.



Notwithstanding any other provision of this letter agreement, in the event that
any payment or benefit received or to be received by you (including any payment
or benefit received in connection with a termination of your employment, whether
pursuant to the terms of this letter agreement or any other plan, arrangement or
agreement) (all such payments and benefits being hereinafter referred to as the
“Total Payments”) would be subject (in whole or part), to the excise tax imposed
under Section 4999 of the Internal Revenue Code of 1986 (the “Code” and such
excise tax, the “Excise Tax”), then, after taking into account any reduction in
the Total Payments provided by reason of Code Section 280G in such other plan,
arrangement or agreement, any cash payments to you shall first be reduced (with
any payments that are exempt from Code Section 409A being reduced first), and
any noncash payments shall thereafter be reduced, to the extent necessary so
that no portion of the Total Payments is subject to the Excise Tax but only if
(i) the net amount of such Total Payments, as so reduced (and after subtracting
the net amount of federal, state and local income and employment taxes on such
reduced Total Payments and after taking into account the phase out of itemized
deductions

 

 

--------------------------------------------------------------------------------

 



and personal exemptions attributable to such reduced Total Payments) is greater
than or equal to (ii) the net amount of such Total Payments without such
reduction (but after subtracting the net amount of federal, state and local
income and employment taxes on such Total Payments and the amount of Excise Tax
to which you would be subject in respect of such unreduced Total Payments and
after taking into account the phase out of itemized deductions and personal
exemptions attributable to such unreduced Total Payments).

b.



All determinations regarding the application of this Section 3 shall be made by
an accounting firm or consulting group with nationally recognized standing
selected by the Company prior to the date of the applicable change in control
(the “280G Firm”).  For purposes of determining whether and the extent to which
the Total Payments will be subject to the Excise Tax, (i) no portion of the
Total Payments the receipt or enjoyment of which you shall have waived at such
time and in such manner as not to constitute a “payment” within the meaning of
Code Section 280G(b) shall be taken into account; (ii) no portion of the Total
Payments shall be taken into account which, in the written opinion of the 280G
Firm, does not constitute a “parachute payment” within the meaning of Code
Section 280G(b)(2) (including by reason of Code Section 280G(b)(4)(A)) and, in
calculating the Excise Tax, no portion of such Total Payments shall be taken
into account which, in the opinion of 280G Firm, constitutes reasonable
compensation for services actually rendered, within the meaning of Code Section
280G(b)(4)(B), in excess of the “base amount” (as defined in Code Section
280G(b)(3)) allocable to such reasonable compensation; and (iii) the value of
any non-cash benefit or any deferred payment or benefit included in the Total
Payments shall be determined by the 280G Firm in accordance with the principles
of Code Sections 280G(d)(3) and (4).

4. Non-Disparagement; Restrictive Covenants. You agree not to disparage the
Company or its affiliates (including Parent), or any of the affiliates,
officers, directors, employees, shareholders, and/or agents of the Company or
its affiliates (including Parent), as applicable, in any manner intended or
reasonably likely to be harmful to them or their business, business reputation,
or personal reputation. Similarly, the Company and its affiliates (including
Parent), and the officers, directors, employees, and shareholders of the Company
and its affiliates (including Parent) agree not to disparage you, in any manner
intended or reasonably likely to be harmful to you or your business reputation
or personal reputation.  In addition, you agree and acknowledge that as
consideration for the Bonus, your right to receive and retain the Bonus is
subject to and conditioned upon your continued compliance with the restrictive
covenants (including without limitation any confidentiality, non-solicitation
and non-competition covenants) contained in an employment or similar agreement
between you and the Company and/or any of its subsidiaries or affiliates.

5. Section 409A.  Notwithstanding anything to the contrary herein, no portion of
the Bonus shall be paid during the six-month period following your “separation
from service” (within the meaning of Code Section 409A) if the Company
reasonably determines that paying such amounts at the time or times indicated
herein would be a prohibited distribution under Section 409A(a)(2)(B)(i) of the
Code. If the payment of any such amounts is delayed as a result of the previous
sentence, then on the first business day following the end of such six-month
period (or such earlier date upon which such amount can be paid under Code
Section 409A without resulting in a prohibited distribution, including as a
result of your death), you will be paid a lump-sum amount equal to the
cumulative amount that would have otherwise been payable to you during such
period (without interest).





--------------------------------------------------------------------------------

 



6. No Right to Continued Employment. Nothing contained in this letter agreement
shall (i) confer upon you any right to continue in the employ the Company or its
affiliates, (ii) constitute any contract or agreement of employment, or (iii)
interfere in any way with the rights of the Company or its affiliates to
terminate your employment at any time, for any reason, with or without cause.

7. Entire Agreement. This letter agreement constitutes the entire and complete
agreement between you and the Company and its affiliates with respect to the
subject matter hereof and supersedes any and all other agreement or
arrangements, whether oral or written, between you and the Company or its
affiliates (or any predecessor or representative (including officer, shareholder
or director) thereof) with respect to the subject matter hereof.

8. Governing Law. This letter agreement shall be administered, interpreted and
enforced under the laws of the State of Georgia without regard to the conflicts
of law principles thereof.

Please indicate your acceptance and acknowledgement of, and agreement to, the
foregoing by signing and dating the space provided below for your signature no
later than June 20, 2018 (this document will be provided to you via Docusign for
your execution). Please retain one fully-executed original for your files.

[Signature Page Follows]







--------------------------------------------------------------------------------

 



 

Sincerely,

 

Cotiviti Holdings, Inc.

 

 

By: C:\Roger\Proj Rey\Transaction Bonuses\JDW Signature.jpg
[cotv20180630ex1013fd295002.jpg]

Name: J. Douglas Williams

Title:  Chief Executive Officer

 

 

Accepted, Acknowledged and Agreed,

 

 

By: /s/ Bradley A. Ferguson

Print Name: Bradley A. Ferguson

Date: June 20, 2018





--------------------------------------------------------------------------------

 



EXHIBIT A

 

This General Release of Claims (“Release”) is entered into as of
_________________ (date), between Brad Ferguson (“Executive”) and Cotiviti
Holdings, Inc. (the “Company”) effective as of Executive’s signature set forth
below (the “Effective Date”).

1.



Release and Waiver. As a condition to the effectiveness of the terms of that
certain letter agreement dated October 27, 2017, by and between the Company and
Executive (the “letter agreement”) and for other valuable consideration, the
receipt and adequacy of which are hereby acknowledged, Executive, on [his/her]
own behalf and on behalf of [his/her] heirs, family members, executors, agents,
and assigns, hereby forever fully and irrevocably releases, waives, and
discharges each of the Company and its affiliates, and any of their respective
parents, subsidiaries, affiliates and/or successors (together with their
respective current and former heirs, assigns, agents, directors, officers,
employees, consultants, contractors, agents, stockholders and representatives of
such entities, and all persons acting by, through, under or in concert with
them, or any of them, the “Released Parties”) from any and all manner of action
or actions, cause or causes of action, in law or in equity, suits, debts, liens,
contracts, agreements, promises, liability, claims, demands, damages, losses,
costs, attorneys’ fees or expenses, of any nature whatsoever, known or unknown,
fixed or contingent (hereinafter called “Claims”), which [he/she] now has or may
hereafter have against the Released Parties, or any of them, by reason of any
matter, cause, or thing whatsoever from the beginning of time to the date
hereof. The Claims released hereunder include, without limiting the generality
of the foregoing, any Claims in any way arising out of, based upon, or related
to Executive’s employment or termination of employment with the Released
Parties, or any of them, any alleged breach of any express or implied contract
of employment, breach of implied covenant of good faith and fair dealing, breach
of public policy, libel, slander, defamation, breach of privacy, wrongful
discharge/termination, infliction of emotional distress, or any alleged torts or
other alleged legal restrictions on any Released Party’s right to terminate
Executive’s employment, and any alleged violation of any federal, state or local
statute or ordinance including, without limitation, Title VII of the Civil
Rights Act of 1964 and the Americans With Disabilities Act. Notwithstanding the
foregoing, this Release shall not extend to (i) any rights to receive payment of
the Bonus in accordance with the letter agreement, (ii) any rights to accrued or
vested compensation or benefits Executive may have, if any, under any applicable
plan, policy, program, arrangement or agreement of any Releasees, (iii) any
rights Executive may have under the Merger Agreement (as defined in the letter
agreement), (iv) any rights arising under any contract in writing between
Executive and any Releasees existing as of and/or in connection with, and
continuing in effect after, the Closing Date (as defined in the letter
agreement), unless such contracts were required to be terminated pursuant to the
terms of the Merger Agreement, including, without limiting the foregoing, any
employment or severance arrangement or (v) to any claims that cannot be waived
as a matter of law or Executive’s rights to communicate directly with, cooperate
with, or provide information to, any federal, state or local government
regulator.

IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, EXECUTIVE
IS HEREBY ADVISED AS FOLLOWS:

(1)EXECUTIVE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS
RELEASE;

(2)EXECUTIVE HAS 21 DAYS TO CONSIDER THIS RELEASE BEFORE SIGNING IT; AND





--------------------------------------------------------------------------------

 



(3)EXECUTIVE HAS SEVEN DAYS AFTER SIGNING THIS RELEASE TO REVOKE IT, AND THIS
RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT REVOCATION PERIOD.

2.



No Actions. Executive irrevocably agrees to refrain from directly or indirectly
asserting any claim or demand or commencing (or causing to be commenced) any
suit, action, or proceeding of any kind, in any court or before any tribunal,
against any Released Party based upon any Claim. Executive agrees that if
[he/she] hereafter commences any suit arising out of, based upon, or relating to
any of the Claims released hereunder or in any manner asserts against the
Released Parties, or any of them, any of the Claims released hereunder, then
[he/she] will pay to the Released Parties, and each of them, in addition to any
other damages caused to the Released Parties thereby, all attorneys’ fees
incurred by the Released Parties in defending or otherwise responding to said
suit or Claim. Executive further understands and agrees that neither the payment
of any sum of money nor the execution of this Release shall constitute or be
construed as an admission of any liability whatsoever by the Released Parties,
or any of them, who have consistently taken the position that they have no
liability whatsoever to Executive.

3.



Representations and Warranties. Executive represents and warrants that there has
been no assignment or other transfer of any interest in any Claim which [he/she]
may have against the Released Parties, or any of them, and Executive agrees to
indemnify and hold the Released Parties, and each of them, harmless from any
liability, Claims, demands, damages, costs, expenses and attorneys’ fees
incurred by Released Parties, or any of them, as the result of any such
assignment or transfer or any rights or Claims under any such assignment or
transfer. It is the intention of the parties that this indemnity does not
require payment as a condition precedent to recovery by the Released Parties
against Executive under this indemnity.

4.



Liability. Executive further understands and agrees that neither the payment of
any sum of money nor the execution of this Release shall constitute or be
construed as an admission of any liability whatsoever by the Released Parties,
or any of them.

 

5.



Severability. The provisions of this Release are severable. If any provision is
held to be invalid or unenforceable, it shall not affect the validity or
enforceability of any other provision.

 

6.



Governing Law. This Release shall in all respects be governed and construed in
accordance with the laws of the State of Georgia, including all matters of
construction, validity and performance, without regard to conflicts of law
principles.

 

 

IN WITNESS WHEREOF, Executive has executed this Release as of ______________
(date).

 

 

___________________________

Brad Ferguson

 



--------------------------------------------------------------------------------